Citation Nr: 0030699	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-08 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1981 to August 
1995.

This appeal arises from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  This appeal was previously before the 
Board in January 1998 and October 1999.


FINDING OF FACT

The evidence is in a state of equipoise on the question of 
whether the veteran's cataracts were manifested during his 
military service.


CONCLUSION OF LAW

Cataracts were incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

After reviewing the evidence of record, which includes recent 
VA examinations, the Board finds that the RO has taken 
appropriate steps to develop the evidence and that no further 
assistance is required under 38 U.S.C.A. § 5103A.

In August 1995, the same month he was discharged from 
service, the veteran filed an application for compensation 
benefits claiming, among other things, cataracts incurred 
during service.  

Service medical records contain no diagnosis of cataracts.  A 
December 1994 service medical record indicates that the 
veteran was to be scheduled for a full eye examination.  The 
records does not indicate whether such examination occurred.  
The veteran apparently did not have an official discharge 
examination in 1995.  

A VA eye examination was not afforded the veteran until 
February 1999.

In his February 1996 substantive appeal, the veteran 
indicated that medical personnel at his "transitional 
point" had informed him that he had cataracts.

The eye examination in February 1999 noted a "personal 
history of cataracts diagnosed in 1995."  Findings included 
early nuclear sclerotic cataract formation.

A VA examiner reviewed the record in January 2000, and found 
no diagnosis of cataracts during service.  The examiner 
concluded that there was no evidence to relate cataracts to 
active military service.  

It very well may be that some stage of his separation (or 
transition) from service the veteran was told by a doctor 
that he had cataracts.  The Board notes the veteran's 14 
years of military service and his filing a claim for 
cataracts 11 days after his discharge from service.  It is 
not likely that this veteran would suddenly make up his 
claim.  It appears that the February 1999 VA examiner 
accepted the veteran's "personal history of cataracts 
diagnosed in 1995" as being plausible.  The Board is not 
going to question the veteran's credibility.  Given the 
evidence of record, the Board is persuaded that a reasonable 
doubt exists as to the relationship of the veteran's 
cataracts to service.  By law, all such doubt must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.





ORDER

Service connection for cataracts is granted.




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 4 -


- 1 -


